DETAILED ACTION
This action is responsive to the amendment received 17 March 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The prior §12 rejections are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574) in view of Cheah et al. (US 2019/0311978).
(Re Claim 1) Kim teaches a semiconductor device, comprising (see Figs. 8A-8E and paras. [0034]-[0035]): 
a first semiconductor element (870); 
a first connection terminal (875) formed on a lower surface of the first semiconductor element (870); 
a second semiconductor element (840) mounted on the lower surface of the first semiconductor element (870) so that the second semiconductor element partially overlaps the first semiconductor element in plan view (Fig. 8D, 870 and 840 overlap); 
a second connection terminal (845) formed on a lower surface of the second semiconductor element (840);
a wiring substrate (810) including a first connection pad (814) electrically connected to the first connection terminal (875) and a second connection pad (811) electrically connected to the second connection terminal (845), wherein the first semiconductor element (870) and the second semiconductor element (840) are mounted over the wiring substrate (810); and

Kim is silent regarding wherein one of the first connection terminal and the third connection terminal is a metal post, the other one of the first connection terminal and the third connection terminal is a solder ball, the solder ball is a core solder ball, the core solder ball including a spherical core ball and solder covering a periphery of the core ball, and the first connection terminal is electrically connected to the third connection terminal via a first solder layer.  Kim forms this corresponding connection using a stack of two solder balls (875, Fig. 8D).  Related art from Cheah teaches making a similar connection using either a stack of two solder balls (e.g. see Figs. 1A-1D: 122/123, 126/127), analogous to Kim’s stacked 875s, or alternatively by using a combination of a solder ball and a post (see Figs. 2A-2D: 222/223, 226/227) wherein the solder ball is a core solder ball (core 222, solder 223) and the other connection terminal is a metal post (226), and these are connected by a first solder layer (227).  In view of Cheah, a connection using a ball and a post is an art recognized alternative to forming the connection using a stack of two balls1 and one of ordinary skill in the art would find this is an obvious modification to Kim’s stacked 875. 
(Re Claim 2) Kim in view of Cheah teach wherein a stacked structure of the metal post and the core solder ball is connected between the first semiconductor element and the wiring substrate (Kim Fig. 8D as modified in view of Cheah).  Kim and Cheah are silent regarding the core solder ball (core 222, solder 223) has a diameter that is greater than a height of the metal post (226).  This limitation relates to a change in size/proportion of the ball and/or post disclosed by Cheah, and since there would be no difference in performance nor unexpected results from a differently proportioned ball and/or post it would have been an obvious matter of design choice to form a larger ball and/or a shorter post since such a modification is nothing more than a change in size/proportions of the ball and/or post.  A change in size or proportion is well within the purview of one of ordinary skill in the art2 and is deemed an obvious modification to Cheah.

(Re Claim 11) Kim in view of Cheah teach wherein the first solder layer includes a portion extending outside the core solder ball in a plan view as discussed above, see Cheah Figs. 2A/2D.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574) and Cheah et al. (US 2019/0311978) as applied above and further in view of Iizuka et al. (US 2013/0161776).
(Re Claim 3) Kim and Cheah are silent regarding wherein the second connection terminal is a metal post; and the core solder ball has a diameter that is greater than a height of the metal post of the second connection terminal.  Related art from Iizuka teaches when stacking/connecting components, balls and posts are art recognized alternative shapes for connection terminals (see Figs. 4A-4B and paras. [0048]-[0054]).  Metal posts offer advantages over balls as these can be easily patterned or plated at small pitch sizes enabling higher I/O connection densities, also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore with respect to the relative sizes, this is deemed an obvious matter of design choice since there would be no difference in performance nor unexpected results from a differently proportioned ball and/or post, see discussion above with respect to claim 2.
(Re Claim 10) wherein the second connection terminal is electrically connected to the second connection pad via a second solder layer that differs from the first solder layer.  Related art from Iizuka teaches when stacking/connecting components, balls and posts are art recognized alternative shapes for connection terminals (see Figs. 4A-4B and paras. [0048]-[0054]).  Metal posts offer advantages over balls as these can be easily patterned or plated at small pitch sizes enabling higher I/O connection densities, also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further still Iizuka teaches using a composite post 51 comprising a plated layer 56 and solder layer 58 and this connection structure has the known advantages of maintaining the shape, height, and mechanical integrity of 56 while solder bonding layer 58.  It would have been obvious to one of ordinary skill in the art to modify Kim’s 875 with Iizuka’s 51 for the advantages discussed above, and in doing so, the claimed electrical connection will include a second solder layer.
s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574) and Cheah et al. (US 2019/0311978) as applied above and further in view of Haba et al. (US 9,553,071).
(Re Claim 4) further comprising a heat dissipation plate mounted on an upper surface of the first semiconductor element.
(Re Claim 5) further comprising a spacer formed on a lower surface of the heat dissipation plate, wherein the second semiconductor element is mounted on a lower surface of the spacer.
(Re Claim 6) wherein the lower surface of the spacer is coplanar with the lower surface of the first semiconductor element, and the second semiconductor element is bonded to the lower surface of the spacer and the lower surface of the first semiconductor element.
(Re Claim 4) Kim and Cheah are silent regarding a heat dissipation plate mounted on an upper surface of the first semiconductor element. Haba teaches mounting a heat dissipation plate (132) on the upper surface of the microelectronic element (see Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Kim to mount a heat dissipation plate on an upper surface of the first semiconductor element, as taught by Haba, as the modification would improve the heat dissipation capability of the first semiconductor element and the package as a whole. This reduces leakage current and power consumption. One of ordinary skill in the art would recognize the advantages of including a heat dissipation plate and this would be an obvious modification Kim’s device. 
(Re Claim 5) Haba also teaches the use of a spacer when packaging stacked dies (Fig. 2, 134) formed on a lower surface of the heat dissipation plate, wherein the second semiconductor element (e.g. 112) is mounted on a lower surface of the spacer (134). The inclusion of the spacer allows for improved heat dissipation from both upper and lower dies each having upper surfaces at different elevations.
(Re Claim 6) wherein the lower surface of the spacer is coplanar with the lower surface of the first semiconductor element (870 of Kim / 142 of Haba), and the second semiconductor element (die 840 of Kim / 112 of Haba) is bonded to the lower surface of the spacer (134) and the lower surface of the first semiconductor element (870 of Kim / 142 of Haba).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574), Cheah et al. (US 2019/0311978) and Haba et al. (US 9,553,071) as applied above, and further in view of Lee et al. (US 2008/0211081).
(Re Claim 12) further comprising an underfill resin with which a gap between the heat dissipation plate and the wiring substrate is filled to encapsulate the first semiconductor element and the second semiconductor element.  It is noted Kim already teaches encapsulating the semiconductor elements in a mold/resin layer 880 and one of ordinary skill already modifying Kim to further include a heat dissipation plate as discussed above would recognize the benefits of using the molding/resin layer already disclosed by Kim as this can further improve heat transfer and the mechanical integrity of the package while providing protection for the dies.  Therefore, the claimed combination would have been obvious in view of Kim and Haba. For completeness, noting related art from Lee teaches filling a gap between a heat sink and a wiring substrate while encapsulating the semiconductor elements with an underfill resin (160) and the claimed combination would have further been obvious in view of Kim, Haba, and Lee.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574) and Cheah et al. (US 2019/0311978) as applied above and further in view of Shuto et al. (US 2017/0040246)
(Re Claim 7) Kim and Cheah are silent regarding the claimed coils. Related art from Shuto teaches that first semiconductor element (CP1) includes a first coil (M1 or M3), the second semiconductor element (CP2) includes a second coil (M2 or M4), and the first coil of the first semiconductor element is magnetically coupled to second the coil of the second semiconductor element (Figs. 2, 4, and 5 and paras. [0038], [0061]). It would have obvious to one of ordinary skill in the art to arrange magnetic (M1,or M3 and M2 & or M4) coils as taught by Shuto, in the semiconductor elements (840 & 870) of the integrated package configuration, as taught by Kim, for enabling signal transmission across semiconductor elements using inductive coupling. By using inductive coupling for signal transmission across semiconductor elements, it is possible to achieve high performance and enable small form factors. Signal transmission across semiconductor elements using inductive coupling also makes it possible to .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment. The additional cited art shows the state of related packaging technology employing various connection terminals including different combinations of solder layers, balls, core balls, post, and pads.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV)(B): see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
        2 MPEP §2144.04 (IV)(A): see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).